Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-68 were canceled. 
Claims 69-92 were added.
Claims 69-92 are pending and under consideration. 


Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 69-89 drawn to a multispecific molecule comprising a first MPL protein-targeting moiety that binds to a MPL protein, and one or more antigen-binding domains, wherein the one or more antigen-binding domains comprise a second MPL protein-targeting moiety or a targeting moiety that binds to an antigen other than the MPL protein.

Group II, claim(s) 90-92 drawn to a method of treating cancer using a multispecific molecule comprising a first MPL protein-targeting moiety that binds to a .

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:   The technical feature linking groups I-II appears to be a multispecific molecule comprising a first MPL protein-targeting moiety that binds to a MPL protein, and one or more antigen-binding domains, wherein the one or more antigen-binding domains comprise a second MPL protein-targeting moiety or a targeting moiety that binds to an antigen other than the MPL protein. However, US2007/0098712 (PTO-892) teaches anti-MPL/anti-HER3 bispecific antibody (paragraph 242) which is a multispecific molecule comprising a first MPL protein-targeting moiety that binds to a MPL protein, and one or more antigen-binding domains, wherein the one or more antigen-binding domains comprise a targeting moiety that binds to an antigen other than the MPL protein.   Therefore, the technical feature linking the inventions of groups I-II does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.
Accordingly, groups I-II are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept.

REQUIREMENT FOR UNITY OF INVENTION

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).


Election of Species
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.

Species Election 1: Applicant must elect a single species of one or more antigen-binding domain and corresponding SEQ ID Nos for heavy chain variable domain and light chain variable domain.   If Applicant elects a second MPL protein-targeting moiety as one or more antigen-binding domain, then Applicant must elect a single species antibody for anti-MPL antibodies disclosed in Table 1 on page 44 of instant specification as a second MPL protein-targeting moiety, and corresponding SEQ ID Nos for heavy chain variable domain and light chain variable domain.   If Applicant elects a targeting moiety that binds to the antigen other than the MPL protein as one or more antigen-binding domain, then Applicant must elect a single species among the antigens other than the MPL protein listed in instant claims 71-74, and then corresponding SEQ ID Nos for VH and VL of the antibody, if applicable.   
the first MPL protein-targeting moiey.  Applicant must elect a single species anti-MPL antibody as disclosed in Table 1 on page 44 of instant specification as the first MPL protein-targeting moiey, and corresponding SEQ ID Nos for heavy chain variable domain and light chain variable domain. For example, SEQ ID NO: 1 and SEQ ID NO: 2 as the first MPL protein-targeting moiey.

Species Election 3: Applicant must elect a single species for the additional components of the multispecific molecule as claimed in claims 78-80.   Applicant must elect a single species among an immune cell engager, a cytokine molecule, a cytokine antagonist, an enzyme, a toxin and a labeling agent for claim 78.   Furthermore, Applicant must elect a single species among anti-CD3 antibody, TGF-β antagonist, an anti-PDL1 antibody molecule, an anti-TGFβ antibody molecule, a TGFβ trap polypeptide, an anti-IL1β antibody molecule, an IL1β trap polypeptide, an anti-CXCL10 antibody molecule, an anti-MS4A3 antibody molecule, an anti-OLFM4 antibody molecule, an anti-CD66b antibody molecule, an anti-cKit antibody molecule, an anti-FLT3 antibody molecule, and an anti-CD133 antibody molecule for claim 79.   If Applicant elects TGF-β antagonist for claim 79, then Applicant must elect TGF-β antagonist among SEQ ID NO: 112, 113, 114, 115 and 116 as disclosed in Table 6 on page 58 of instant specification for claim 80.

The species do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHEOM-GIL CHEONG/Examiner, Art Unit 1643      


/Brad Duffy/Primary Examiner, Art Unit 1643